DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (9,532,909) in view of Yoshimi et al. (JP2015112404A).
With respect to claim 7, Umebayashi discloses an absorbent pad, as shown in figure 1A, comprising a liquid permeable front sheet 21, a liquid permeable rear sheet 22, and absorbent polymer particles 3 disposed between the front and rear sheets, as shown in figure 1B. The front and rear sheets are joined to each other by a plurality of first junctions W extending in the longitudinal direction Y and arranged at predetermined intervals, and a plurality of second junctions W extending in the width direction X and 
Umebayashi discloses all aspects of the claimed invention with the exception of an opening extending in the longitudinal direction formed at least in the first junction. Yoshimi discloses an absorbent pad comprising a front sheet 21 and a rear sheet 22 joined by first junctions 61 and second junctions 62 to form cells 7 with absorbent polymer particles 3 therein, as shown in figures 2 and 7. Yoshimi teaches providing openings 6 in the junctions that have an extent in the longitudinal direction, as shown in figures 2 and 7, to improve air permeability in a diaper to improve the comfort to the wearer, as disclosed in paragraph [0043]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first junction of Umebayashi with an opening, as taught by Yoshimi, to improve air permeability in order to improve the comfort of a diaper.
Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 8 and dependents thereof, the closest prior art of record, Umebayashi, does not disclose providing different amounts of absorbent polymer .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 11,020,291; 9,693,911; and 4,994,053 disclose absorbent pads having absorbent material in a plurality of cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781